Judgment unanimously affirmed. Memorandum: County Court annulled the determination made after a preliminary parole revocation hearing because relator was not afforded the right to be represented at the hearing by an attorney. The sole question before us is whether the court properly directed a new hearing or whether it should have dismissed the parole violation warrant. Here, as in People ex rel. Martinez v New York State Bd. of Parole (56 NY2d 588), there is no indication that the parole authorities acted in bad faith to deny relator his right to a timely hearing. Hence, a new hearing will adequately protect his rights. (Appeal from judgment of Cattaraugus County Court, Horey, J. — habeas corpus.) Present — Dillon, P. J., Callahan, Boomer, Green and Schnepp, JJ.